DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-12 are presented for examination. Applicant filed instant application on 7/10/2020 with original claims 1-12 and a preliminary amendment amending dependent claims 5, 7, and 10. Examiner has established an objection to claims 11 and 12; patent eligibility rejection under § 101 for claims 1-12; prior art rejection under § 102 for claims 1-5, 7-8, and 10-12; and prior art rejection under § 103 for claims 6 and 9.

Claim Objections



Claim 11 is objected to because of the following recitation: “transmitting handling information that is based on the transaction identification information inputted in the inputting, and on depositing information obtained by counting the deposited money in the performing, via a network to another device.” It appears that Applicant has left out a word “step” after the words “inputting” and “performing.” The recitation should appear as the inputting step, and on depositing information obtained by counting the deposited money in the performing step, via a network to another device.”

Claim 12 is objected to because of the following recitation: “determining that the depositing information obtained by counting the deposited money in the performing satisfies a depositing content set for the reserved transaction; and issuing the benefit to the mobile terminal when it is determined that the depositing information satisfies the depositing content in the determining.” It appears that Applicant has left out a word “step” after the words “performing” and “determining.” The recitation should appear as follows: “determining that the depositing information obtained by counting the deposited money in the performing step satisfies a depositing content set for the reserved transaction; and issuing the benefit to the mobile terminal when it is determined that the depositing information satisfies the depositing content in the determining step.”

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-10 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 11-12 is a series of steps, which is method (i.e., a process) and, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-12 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-12, however, recite an abstract idea of managing a transaction in which depositing of money or money change is to be performed. The creation of managing a transaction in which depositing of money or money change is to be performed, as recited in the independent claims 1 and 11 belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 11, which set forth or describe the recited abstract idea, are: “inputting transaction identification information set for the transaction that has been reserved” (claims 1 and 11) and “performing the transaction, in which deposited money is counted” (claims 1 and 11) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 11 recite additional limitations: “an input device” (claims 1 and 11), “a money handling apparatus” (claims 1 and 11), “a communication unit” (claim 1), “another device” (claims 1 and 11), and “a network” (claims 1 and 11). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 11 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1 and 11 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0022] [] The transaction management system 1 includes a management server 10, a store terminal 100, a deposit receiving apparatus 200, a settlement apparatus 300, and a mobile terminal 400. The management server 10 is communicably connected to each of the store terminal 100, the deposit receiving apparatus 200, the settlement apparatus 300, and the mobile terminal 400 via the internet 2. 

[0023] The management server 10 and the store terminal 100 consist of computers. The deposit receiving apparatus 200 is a money handling apparatus that receives depositing of money, recognizes and counts the 

[0024] The store terminal 100, the deposit receiving apparatus 200, and the settlement apparatus 300 are installed in the store 3. Meanwhile, the management server 10 may be installed in any place and the mobile terminal 400 may be used in any place as long as they are accessible to the internet 2.

This is a description of general-purpose computer system. Further, the “transmitting” element amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional “transmitting” elements was considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional “transmitting” element of independent 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 11 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-10 depend on independent claim 1; and dependent claim 12 depends on independent claim 11. The elements in dependent claims 2-10 and 12, which set forth or describe the abstract idea, are: “a determination unit configured to determine completion of the transaction by comparing a content of the transaction associated with the transaction identification information and the depositing information” (claim 2 – further narrowing the abstract idea), “the determination unit is provided in the money handling apparatus, and the communication unit transmits the transaction identification information to another device via the network, receives the content of the transaction associated with the transaction identification information from the other device via the network, and transmits a determination result of the determination unit to the other device via the network” (claim 3 – reciting insignificant extra solution activity), “the determination unit is connected to the communication unit via the network, 
Conclusion of Dependent Claims Analysis: Dependent claims 2-10 and 12 do not correct the deficiencies of independent claims 1 and 11 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-12 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 102













The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 7-8, and 10-12, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Stock (2017/0148002 A1).

As to claim 1, Stock shows an input device configured to input transaction identification information set for the transaction that has been reserved (Stock: pages 1-2, ¶ 17; page 6, ¶ 41; page 7, ¶ 46; and page 9, ¶ 57); a money handling apparatus configured to count deposited money to perform the transaction (Stock: pages 1-2, ¶ 17; page 4, ¶ 31; page 7, ¶ 47; and page 9, ¶ 58); and a communication unit configured to transmit handling information based on at least one of the transaction identification information inputted by the input device, and depositing information obtained by counting the deposited money by the money handling apparatus, to another device via a network (Stock: pages 1-2, ¶ 17; page 4, ¶¶ 32-33; page 6, ¶ 41; page 7, ¶ 49; and pages 9-10, ¶ 59). 

As to claim 2, Stock shows all the elements of claim 1. Stock also shows that a determination unit is configured to determine completion of the transaction by comparing a content of the transaction associated with the transaction identification information and the depositing information (Stock: pages 6-7, ¶ 38; page 6, ¶ 41; and pages 9-10, ¶ 59).  

As to claim 3, Stock shows all the elements of claim 2. Stock also shows that the determination unit is provided in the money handling apparatus (page 7, ¶ 47; and pages 9-10, ¶¶ 58-59); and the communication unit transmits the transaction identification information to another device via the network, receives the content of the transaction associated with the transaction identification information from the other device via the network, and transmits a determination result of the determination unit to the other device via the network (Stock: pages 4-5, ¶ 33; page 6, ¶ 41; pages 7-8, ¶ 49; and pages 9-10, ¶ 59).  

As to claim 4, Stock shows all the elements of claim 2. Stock also shows that the determination unit is connected to the communication unit via the network, and the communication unit transmits the transaction identification information and the depositing information to the determination unit via the network (Stock: pages 4-5, ¶ 33; page 6, ¶ 41; pages 7-8, ¶ 49; and pages 9-10, ¶ 59). 
 
As to claim 5, Stock shows all the elements of claim 1. Stock also shows that a mobile terminal is configured to keep the transaction identification information, wherein the 

As to claim 7, Stock shows all the elements of claim 1. Stock also shows that a management server is connected to the network (Stock: page 2, ¶ 22; pages 4-5, ¶¶ 32-33; and page 7, ¶ 44), wherein the management server includes: a message release unit configured to release a message on the network, the message including information on a request for the transaction, and on a benefit that is associated with the transaction and is to be given on condition that the transaction is completed (Stock: page 7, ¶ 46; and pages 7-8, ¶ 49); a transaction management unit configured to manage reservations for the transaction that have been reserved via the network, receive the handling information from the money handling apparatus via the network, and give the benefit via the network when the reserved transaction has been completed (Stock: pages 9-10, ¶ 59); and a memory configured to store and manage information on the transaction and the benefit (Stock: page 2, ¶ 23). 
 
As to claim 8, Stock shows all the elements of claim 7. Stock also shows that a mobile terminal is configured to communicate with another device via the network, wherein the mobile terminal receives the transaction identification information from the management server via the network, and the transaction identification information received by the mobile terminal is inputted into the money handling apparatus through the input device (Stock: page 2, ¶¶ 22-23; page 6, ¶ 41; and pages 7-8, ¶ 49).



As to claim 10, Stock shows all the elements of claim 8. Stock also shows that the transaction management unit gives the benefit to the mobile terminal via the network (Stock: page 2, ¶¶ 22-23; pages 7-8, ¶ 49). 
 
As to claim 11, Stock shows a transaction management system including an input device and a money handling apparatus manages a transaction in which depositing of money or money change is to be performed (Stock: pages 1-2, ¶ 17); inputting by the input device transaction identification information set for the transaction that has been reserved (page 6, ¶ 41; page 7, ¶ 46; and page 9, ¶ 57); performing the transaction, in which deposited money is counted, by the money handling apparatus (Stock: pages 1-2, ¶ 17; page 4, ¶ 31; page 7, ¶ 47; and page 9, ¶ 58); and transmitting handling information that is based on the transaction identification information inputted in the inputting, and on depositing information obtained by counting the deposited money in the performing, via a network to another device (Stock: pages 1-2, ¶ 17; page 4, ¶¶ 32-33; page 6, ¶ 41; and page 9, ¶ 59). 
 
As to claim 12, Stock shows all the elements of claim 11. Stock also shows that the transaction management system further includes a mobile terminal and a management server (Stock: page 2, ¶ 22; pages 4-5, ¶¶ 32-33; page 7, ¶ 44; and pages 7-8, ¶ 49); releasing by the management server a message on the network, the message including information on a request for the transaction, and on a benefit that is associated with the transaction and is to be given on condition that the transaction is completed (Stock: page 7, ¶ 46; and pages 7-8, ¶ 49); reserving by the mobile terminal the transaction in the message released by the .

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Stock in view of Pearlman (2003/0233276 A1).

As to claims 6 and 9, Stock shows all the elements of claims 5 and 8. Stock does not show that the mobile terminal includes a code generation unit configured to encode the transaction identification information into an optical code, a display unit configured to display the optical code, and the input device is a reading device configured to optically read the optical code. Pearlman shows that the mobile terminal includes a code generation .

Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brennan (US 9,836,727 B1) discloses: “[T]hird-party device 750 may receive information from merchant device 120 identifying the deposit transaction and indicating that the customer has transferred funds to the merchant. The information may include at least some information from the transaction token (e.g., the transaction identifier), which the merchant device received from client device 110 (e.g., via the optical representation).”

Hernandez (ES 2541692 A1) discloses: “The code will be unique to the transaction and generated for the transaction apparatus during the transaction, the code may encode unique    


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619